Citation Nr: 0027237	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

At a May 2000 videoconference hearing before a veterans law 
judge, the veteran testified that he had been seen the 
previous week by a psychiatrist at the Houston, Texas, VA 
Medical Center.  He also said that prior to that he had been 
treated about once every two months, with his last treatment 
having been a month and a half ago.  May 2000 Transcript. at 
6, 22-23.  Medical records from the Houston, Texas, VA 
Medical Center were last obtained in October 1999.  Thus, 
additional records may be available.

Also, the last VA examination was in December 1998.  A 
contemporaneous and thorough VA examination would assist the 
Board in clarifying the nature and extent of the veteran's 
disability and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should obtain any additional 
psychitaric treatemnt records from the 
Houston, Texas, VA Medical Center.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current manifestations and severity of 
his PTSD.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
review of which should be acknowledged in 
the examination report.  Any indicated 
tests and studies, including 
psychological studies (if deemed 
warranted by the psychiatrist), should be 
conducted.  The report of examination 
should reflect diagnoses of all 
psychiatric disorders found, with an 
opinion as to whether any additional 
disorders are or are not related to PTSD.  

The examiner should also give a detailed 
account of all psychiatric manifestations 
and specify which symptoms are associated 
with PTSD, and which are attributable to 
any psychiatric disorders deemed 
unrelated to PTSD.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects the veteran's occupational and 
social functioning.  

Finally, a multi-axial assessment should 
be conducted.  The examiner should 
provide a discussion of Axis IV 
(psychosocial and environmental problems) 
and give a Global Assessment of 
Functioning (GAF) score, with an 



explanation of the numeric code assigned 
as stated in DSM-IV.  If there are 
multiple diagnoses, any of which is 
deemed unrelated to PTSD, the examiner 
should, if possible, indicate what the 
GAF score would be based only on PTSD and 
any related disorders.  The rationale for 
all conclusions should be provided.

4.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue of an 
increased rating for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, containing all applicable laws 
and regulations not previously included, 
and given the opportunity to respond 
thereto.  No action is required of the 
appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


